Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 1 of 13

YAZHF 540*23 * SENTENCE MONITORING * 10-03-2019
PAGE 001 * COMPUTATION DATA * 11:33:12
AS OF 10-03-2019

REGNO..;: 30575-069 NAME: LANDRON-CLASS, REYNALDO

FBI NO........... : S37861NA4 DATE OF BIRTH: 01-04-1970 AGE: 49
ARS1.............: YAZ/A-DES

UNIT... .. 0.2 ee eee : GOLF 2 QUARTERS..... : GO2-015L
DETAINERS........: NO NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 02-28-2022

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 08-30-2022 VIA GCT REL

wanna none ------------ CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION.........-. : PUERTO RICO
DOCKET NUMBER........025--+----05 : 09-CR-329-01 (FAB)
JUDGE... ee ce ee eee ee ene : BESOSA
DATE SENTENCED/PROBATION IMPOSED: 11-09-2010
DATE COMMITTED.............-..-.: 02-01-2011
HOW COMMITTED........-..----..-.+.: US DISTRICT COURT COMMITMENT
PROBATION IMPOSED.............:. : NO

FELONY ASSESS MISDMNR-ASSESS FINES cosTs
NON-COMMITTED.: $100.00 $00.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $00.00

a re eee CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 391 21:846 SEC 841-851 ATTEMPT
OFF/CHG: 21:841(A) (1) CONSPIRACY TO POSSESS WITH THE INTENT TO

DISTRIBUTE 676.50 GRAMS OF OXYCODONE COUNT 1.

SENTENCE PROCEDURE............. : 3559 PLRA SENTENCE

SENTENCE IMPOSED/TIME TO SERVE. : 240 MONTHS

TERM OF SUPERVISION............ : 3 YEARS

NEW SENTENCE IMPOSED........... 3 210 MONTHS

BASIS FOR CHANGE...............: USSG DRG QNTTY DCSN 11-01-2014
DATE OF OFFENSE................ : 09-04-2007

Abie te

G0002 MORE PAGES TO FOLLOW
‘ Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 2 of 13

YAZHF 540*23 * SENTENCE MONITORING * 10-03-2019
PAGE 002 OF 002 * COMPUTATION DATA * 11:33:12
AS OF 10-03-2019

REGNO..: 30575-069 NAME: LANDRON-CLASS, REYNALDO

anna nnn enon eee === eee CURRENT COMPUTATION NO: 010 ---------------------""---

COMPUTATION 010 WAS LAST UPDATED ON 09-04-2019 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 09-14-2016 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN........-.. : 11-09-2010

TOTAL TERM IN EFFECT..........-.3 210 MONTHS

TOTAL TERM IN EFFECT CONVERTED..: 17 YEARS 6 MONTHS
EARLIEST DATE OF OFFENSE........ : 09-04-2007

JAIL CREDIT... 2... ee eee eee ee eet FROM DATE THRU DATE

09-05-2007 11-08-2010

TOTAL PRIOR CREDIT TIME.........: 1161

TOTAL INOPERATIVE TIME.......... : 0

TOTAL GCT EARNED AND PROJECTED..: 917

TOTAL GCT EARNED...........+---- : 621

STATUTORY RELEASE DATE PROJECTED: 08-30-2022 -
EXPIRATION FULL TERM DATE....... : 03-04-2025

TIME SERVED. ...... eee eee ee eee ee? 12 YEARS 29 DAYS
PERCENTAGE OF FULL TERM SERVED..: 69.0

PROJECTED SATISFACTION DATE.....: 08-30-2022

PROJECTED SATISFACTION METHOD...: GCT REL

REMARKS....... : 09/09/16 ORD RCVD REDUCING TIE FROM 240M TO 210M PURSUANT TO

DGA EFF 11/1/14 R/JNF;10-18-17 DIS/GCT UPDTD R/DJC.
9-4-19 GCT UPDTD PURSUANT TO FSA R/SDS

So0055 NO PRIOR SENTENCE DATA EXISTS FOR THIS INMATE
PEED

Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20

YAZK9
PAGE 001

REGISTER NO:

FORMAT.....

FACL ASSIGNMENT DESCRIPTION

YAZ
YAZ
YAZ

SUB-

YAZ
YAZ
YAZ
YAZ
YAZ
YAZ
YAZ
YAZ

ESL NE
GED EP

GED SAT

FACL
SCP
SCP
SCP
SCP
SCP
ScP
SCP
SCP

G0002

*

30575-06

: [TRANSCRIPT

INMATE EDUCATION DATA
TRANSCRIPT

LANDRON-CLASS
RSP OF: YAZ-YAZOO CITY FCI

EDUCATION INFORMATION
START DATE/TIME STOP DATE/TIME

Page 3 of 13

DIS

Page 1 of 1

01-29-2020
13:38:50

ED ESL NEED-SHOULD BE/IS ENROLLED 02-04-2011 1207 CURRENT
01-15-2013 0641 CURRENT
11-15-2012 1910 CURRENT

ENROLL GED PROMOTE W/CAUSE
GED PROGRESS SATISFACTORY

DESCRIPTION

ESL CAMP M-F, 12:00-1:30 PM
COGN BEHAVIORAL FOR GAMBLING
COGNITIVE PROCESSING THERAPY
MINDFULNESS COGN BEHAVIOR-CAMP

RLG CLASS

CONSUMER CREDIT-CAMP
BASIC MATH CAMP
CROCHET-CAMP

MORE PAGES TO FOLLOW .

EDUCATION COURSES

START DATE
01-04-2017
09-30-2019
10-03-2019
10-02-2019
09-30-2019
08-01-2019
08-01-2019
06-30-2019

Exhibit FQ"

STOP DATE EVNT AC LV HRS

CURRENT

11-18-2019
14-18-2019
11-20-2019
11-18-2019
10-29-2019
10-28-2019
09-04-2019

vuUvUTCUCisTTUUL OU OU VU

Oa nanan

0D UTC OULU UhUC VU

16
16
16
16
16
16

2
PEED

Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20

YAZK9

PAGE 002

REGISTER NO:

SUB-FACL

YAZ
YAZ
YAZ
YAZ
YAZ
YAZ
YAZ
COL
COL
COL
COL
COL
COL
COL

SCP
SCP
SCP
SCP
SCP
SCP

SCP

G0002

euvreeoe

*

DESCRIPTION
PRISON SMART

RLG CLASS

30575-069

3 TRANSCRIPT

Page 4 of 13
Page | of 1
INMATE EDUCATION DATA * 01-29-2020
TRANSCRIPT * 13:38:50
NAME..: LANDRON-CLASS FUNC: |DIS

RSP OF: YAZ-YAZOO CITY FCI

EDUCATION COURSES
START DATE
05-25-2019 07-17-2019
03-25-2019 05-13-2019

RPP1 NONRESID DRUG ABUSE TREAT 07-14-2017 11-17-2017

RPP2 BUSINESS ETIQUETTE

RPP3 BUY HOME CAMP
CROCHET-CAMP

RPP1 AIDS AWARENESS _

‘ESL CLASS, 1330-1500 M - F
ACE BOATING SAFETY

VT SP GED/PREGED M-F 1:30-3PM
ACE CLASS - SPANISH ELECTRIC
CHANGE PLAN #6

ADVANCED SPA GED 9-1030 M-F
ACE PERSONAL FINANCE

10-12-2017 11-14-2017
10-12-2017 11-08-2017
06-22-2017 10-01-2017

03-04-2015 11-04-2016
02-09-2016 06-16-2016
07-14-2014 03-04-2015
08-04-2014 11-15-2014
07-09-2014 08-13-2014
02-06-2013 07-14-2014
01-13-2014 04-18-2014

MORE PAGES TO FOLLOW .

12-01-2016 12-01-2016

P

TNO VTC TCU TUThUC VTC TCU VTC DFU TCU VhUCVGUCUU

STOP DATE EVNT AC LV HRS

c P 16
c P 16
c P 1
c P 8
c P 8
c P 2
c P 1
w I 312
c P 12
w I 1094
c P 24
c P 10
w I 0
c P 24
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20

PEED

YAZK9
PAGE 003

REGISTER NO:
FORMAT....

SUB-FACL
COL
COL
COL
COL
COL
COL
COL
COL”
COL
COL
COL
COL
GUA M
GUA M

G0002

MORE PAGES TO FOLLOW. .

*

FUNC:

Page 5 of 13

Page 1 of 1

01-29-2020
13:38:50

DIS

STOP DATE EVNT AC LV HRS

03-29-2014
09-28-2013
08-16-2013
03-06-2013
12-21-2012
02-06-2013
10-31-2012
08-21-2012
08-30-2012
02-09-2012
03-19-2012
11-13-2011
10-15-2010
09-26-2008

* INMATE EDUCATION DATA
* TRANSCRIPT
30575-069 NAME..: LANDRON-CLASS
.: [TRANSCRIPT RSP OF: YAZ-YAZOO CITY FCI
------------------- EDUCATION COURSES
DESCRIPTION START DATE
ADVANCED SPIN CLASS 02-02-2014
INTERMEDIATE SPINNING 08-19-2013
BEGINING SPINNING 06-25-2013
ADVANCED SPIN CLASS 01-04-2013
BEGINING SPINNING 11-20-2012
ADVANCED SPA GED 1230-2/ M-F 08-30-2012
BEGINING SPINNING 10-03-2012
MOCK JOB FAIR: INTERVIEW FOCUS 08-21-2012
SPANISH GED CLASS, 2-3:30 M-F 05-03-2011
SPORTS RULES 02-03-2012
ACE CLASS - SPANISH HISTORY 11-19-2011
BEGINNING LEATHER CLASS 10-22-2011
SMALL BUSINESS ADM 10-15-2010
RESPONSIBLE PARENTING 2C 05-27-2008

P

i» ie» © > © © = ee © ©)

cP 4
cP 4
cP 4
cP 4
cP 4
w it 0
Cc P 4
Cc P 4
wii 0
Cc P 4
cP 26
Cc P 16
c Pp 40
cP 30
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20

PEED

YAZK9
PAGE 004

REGISTER NO:
FORMAT.....-:

GED

G0002

&

30575-069

FTRANSCRIPT

SUBTEST
LIST CERT

SUBTEST

LIST
LIST
READ
READ
READ
READ
READ

LEV A
PLACE
CERT
LEV A
LEV B
LEV C
PLACE

AVERAGE
LIT/ARTS

MATH

Page 6 of 13

Page 1 of 1
INMATE EDUCATION DATA * 01-29-2020
TRANSCRIPT * 13:38:50
NAME..! LANDRON-CLASS FUNC: |DIS
RSP OF: YAZ-YAZOO CITY FCI
HIGH TEST SCORES] ---crr rrr rrr rr rr rrr
SCORE TEST DATE TEST FACL FORM STATE
206.0 10-28-2016 COL c 85 ,
HIGH TEST SCORES 9 ----3- rrr rrr rrr
SCORE TEST DATE TEST FACL FORM STATE
209.0 06-26-2015 COL F81
192.0 04-14-2011 = coL 2
221.0 10-28-2016 COL ¢ 523
200.0 06-26-2015 col F822
215.0 08-24-2015 COL F83
217.0 12-18-2017 YAZ 36
192.0 04-14-2011 COL 2
352.0 06-25-2014 COL FAIL FL
350.0 06-25-2014 COL SP ID FL
340.0 06-25-2014 COL sP ID FL

MORE PAGES TO FOLLOW .
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 7 of 13

PEED Page 1 of 1

YAZK9 * INMATE EDUCATION DATA * 01-29-2020
PAGE 005 OF 005 * TRANSCRIPT * 13:38:50
REGISTER NO: |30575-069 NAME..: LANDRON-CLASS FUNC: |DIS
FORMAT.....: RANSCRIPT RSP OF: YAZ-YAZOO CITY FCI

won nna nee n eee oe -------------- HIGH TEST SCORES ------------------------------

TEST SUBTEST SCORE TEST DATE TEST FACL FORM STATE
GED SCIENCE 350.0 06-25-2014 COL SP ID FL
soc STUDY 340.0 06-25-2014 COL SP ID FL
WRITING 380.0 06-25-2014 COL SP ID FL
GED PRAC LIT/ARTS 410.0 03-07-2014 COL SP PA
MATH 420.0 10-03-2013 COL SP PA
SCIENCE 430.0 07-11-2013 COL SP PE
SOC STUDY 440.0 06-28-2012 COL SP PE
" WRITING 440.0 10-03-2013 COL +~— SP PA
SABE/2 MATH COMP 3.6 04-14-2011 COL
MATH CONC 3.8 04-14-2011 COL
READ COMP 4.4 04-14-2011 COL
VOCABULARY 6.1 04-14-2011 COL
TABE E READING 5.1 03-19-2014 COL SPAN

G0005 TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 8 of 13

~YAX1330.16B
Page 7
Attachment A

Federal Correctional Complex, Yazoo City, Mississippi
Request for Administrative Remedy

Attempt at Informal Resolution ia ( Lit wou i]
hi b f

Inmate Name: Landon ~ CLASS S, fegna (42 -
Register No: SORTS TC A Cf Unit: Lx Z _ € —

 

IO BE COMPLETED BY INMATE:
1. Briefly state your complaint. Include all details and facts which support your request and the date on which the complaint
occurred. ----- The DOJ-FBOP, by and through its employees at FCC Yazoo City Complex, (Yazoo City) has dragged its feet
as much as possible in the implementation of the First Step Act of 2018 (FSA). It has delayed the additional 7 days of GCT as
much as possible, and then assigned its own negligence as a reason to reduce halfway house. It gives NOBODY any FSA
“good time credits,” and often denies adequate halfway house. Yazoo City denies educational opportunity, obstructs the
individual effors of inmates, places inmates in SHU (Speciaf Housing Unit, or jail for the prison) for attempting or offering to
provide educational resources denied by Yazoo City, overcrowds, flagrantly violates Standards and Expected Practices, denies
adequate medical/denial care, and otherwise provides grossly substandard correctional services.

2. What actions are you requestion to resolve your complaint? | request that the DOJ-FBOP assign a competent and diligent
attorney to promptly prepare and file a motion for reduction of my sentence to time served or otherwise as much as possible,
pursuant to 18 USC 3582(c)(1), alleging extraordinary/compelling circumstances, using common facts and also all personal
facts revealed by a thorough attorney/client interview and investigation. The request should include all options, including a
reduction without conditions. ora reduction ‘hat stipulates that some time will nevertheless have to be served on halfway house,
heme canfinement, or aodnional supervises release. | request a mouon alleging ine wrongful ccnouct ct FCC razca-City
Complex. overcrowding/substandard conditions, excessive sentence, exemplary “ programming” and rehabilitation, as well as

 

 

 

., ait ail sther factors wie WJ peti. dey might ethically iais
iL O BE COMPLETED B Y STAFF
3. Indicate below the efforts made to resolve the matter. Be spegific, bufbrief. Include names of staff

contacted to attempt resolution. (Use back of this form if necessary.)

Aq cards
é pega fe yeur ew plow P requesting Te LAV &, Coma pre dent ancl

Athen t ater Mes
ve eer een Le hs Ty Promptly POOP ATE vt act, Lif: o MAC a be. fer rele fh,
COMTEEE 0 Titter’ Sere, Frag rena State ment IBit, ov
wot, a t "
AGG lA Aivilies ) Met Fiz, Seehir rn if Re Aeakrrr. a AM erly « SF

uch states; Sette may tletleoter Lette tT Ss: eed. ouce 2")

Me beee..talo ff Va lhe LIA” {| (| — Zletlec te

Sonrectional Counselor/Date “ Inrfate Signature/Date Unit Manager Review/Date

NOTE: Attach any pertinent documentation related to the inmate's complaint.

 

BP-8 Issued BP-8 Retumed | BP-9 Issued BP-9 Retumed | BP-9 Delivered to
To Inmate To Counselor | To Inmate ta Counselor Admin. Remedy Clerk

Date: é2f Toll a bf. 24] 14

Counselor: J of J
ther ne Ph hein LL

 

 

 

 

 

 

 

 

 

 

 
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 9 of 13

ands rétea lire. of Gfterneys iF Me winate fas allanecd
Wey oly andeds Ue nta ily OOD JOE ten f The re ore Yete
regiset for an alter ney /s 98 wed. «

we Ties sk LRis i formate Aus pecs pe bp fal “ay resolu ¢,
eer tent pliint. i)
".' US. DEPARTMENT OF JUSTICE

Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 10 of 13

i REQUEST FOR ADMINISTRATIVE REMEDY

Federal Bureau of Prisons

   

Ere ante renee eee th

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

From: G-2 YAZOG CITY-CAMP

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
Part A- INMATE REQUEST

My BP8 is dated 12-24-19. It has been about 40 days since I attempted to document
informal resolution. This continuation page is being written on 2-4-2020. It is impossible to know upon
what date this document can be formally submitted. i request a motion for reduction of my sentence under
18 USC 3582(C)(1)(A)(i), as explained in the BP8. I request that my sertence be reduced to "time served".
A motion under 3582 for that purpose is reasonable and appropriate.

I have repeatedly asked for medical care. I have not been given appropriate medical care for
serious medical conditions. Furthermore, I have been denied the most basic accommodations for my medical
conditions.

All meritorious reasons should be raised in the motion. I would be happy to assist in setting forth
all the facts that I plan to state in my motion, if that would be beneficial. However, to my knowledge
this prison has not filed a 3582 motion on behalf of any of it's inmates. If some irmates at this prison
complex have in fact gotten a 3582 motion filed by the BOP-DOJ, I'd like to know uho and uhen.

Please record this 8P9 on the SENTRY system for management of administrative remedy requests, as
soon as possible.

Z-
2-4-2020 /, VY. LL
ee 7
v 7

DATE SIGNATURE OF REQUESTER
Part B- RESPONSE

Fh bie SG"

 

DATE WARDEN OR REGIONAL. DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director, Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.
ORIGINAL: RETURN TO INMATE CASE NUMBER:

CASE NUMBER:
Part C- RECEIPT

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG NO. UNIT INSTITUTION

SUBJECT:

 
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 11 of 13

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: LANDRON-CLASS, REYNALDO Reg #: 30575-069
Date of Birth: 01/04/1970 Sex: M Race: BLACK Facility: YAZ
Note Date: 10/11/2018 10:09 Provider: Martinez, L. MD Unit: G02

 

Cosign Note - Lab Report Cosign encounter performed at Heaith Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Martinez, L. MD
Lab test collected on 07/10/2018, reports:

AST 27 11-55 U/L

ALT 38 11-66 U/L

Alkaline Phosphatase 91 41-133 U/L
Bilirubin, Total 0.6 0.2-1.3 mg/dL
Bilirubin, Conjugated 0.0 0.0-0.3 mg/dL
Bilirubin, Unconjugated 0.4 0.0-1.1 mg/dL
GGT 27 10-78 U/L

Total Protein 7.4 6.0-8.2 g/dL

Albumin 4.2 3.6-5.1 g/dL

Cholesterol H 218 <200 mg/dL
Triglycerides 60 10-150 mg/dL

HDL Cholesterol. 44 40-60 mg/dL

LDL Cholesterol (calc) H 162 0-130 mg/dL

He has history of Hyperlipidemia currently under treatment with Atorvastatin.
Plan : Follow up in upcoming CCC, review compliance with medication and diet.

Copay Required: No Cosign Required: No
Telephone/Verbail Order: No
Completed by Martinez, L. MD on 10/11/2018 10:18

Edible “5

Generated 10/11/2018 10:18 by Martinez, L. MD Bureau of Prisons - YAZ Page 1 of 1
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 12 of 13

Administrative Remedy No. 795751-Al1

Part B - Response Ehibie cl 6 df

This is in response to your Central Office Administrative Remedy
Appeal wherein you allege your health condition continues to
deteriorate and, although you were provided cursory examinations
in October 2014, no testing has occurred. For relief, you
request a consultation with a specialist, to receive proper
treatment and to be afforded therapy.

We have reviewed documentation relevant to your appeal which
reveals you were evaluated by Orthopedics on August 7, 2009, who
recommended an orthopedic firm mattress. Additionally, you were
encountered in Pain Management in November 2009 where you
requested an orthopedic mattress. You were provided with a
platform bed.

Records reflect your platform bed was not renewed in May 2012.
In accordance with Bureau of Prisons Program Statement 6010.05,
Health Services Administration, the Clinical Director is
responsible for oversight of the clinical care provided at the
institution. Therefore, while you were previously afforded a
platform bed, it is the responsibility of the Clinical Director
at your designated facility to determine the clinical
appropriateness for a solid frame bed.

 

Furthermore, records indicate your medical conditions have been
continuously monitored, evaluated and treated through chronic
care visits and sick call encounters, with adjustments to your
plan of care implemented as clinically indicated. We note on
October 9, 2014, you were evaluated by your primary care
physician at which time you reported your chronic back pain was
controlled with medication. During this examination, your
prescription for Amitriptyline was renewed and you were
encouraged to exercise as tolerated and to lose weight. At this
time, a specialist consult is not clinically indicated.

The record reflects you have received medical care and treatment
in accordance with evidence based standard of care and within
the scope of services of the Federal Bureau of Prisons. You are
encouraged to comply with proposed medical treatment so Health
Services can continue to provide essential care and to contact
medical personnel through routine sick call procedures should
your back condition worsen.
Case 3:09-cr-00329-FAB-JA Document 322-1 Filed 03/16/20 Page 13 of 13

a .
. fy
Administrative Remedy No. 795751-Al

Part B - Response
Page 2

Considering the’ foregoing, this response is provided for
informational purposes only.

ALLS “oa

Date Tan Connors, Administrator
National Inmate Appealsy
